Memorandum: Defendant, a second felony offender, appeals from a denial of his writ of error coram nobis on the ground that he was denied the right to counsel. Upon his arraignment the indictment charging him with first degree grand larceny in the theft of an automobile was read to him. The court fully and completely advised him of his right to counsel at all stages of the proceedings. At the same time the court also informed him of the additional punishment which he could receive if found to be a second felony offender. An adjournment was granted defendant upon his statement that he did not wish assigned counsel and would attempt to secure his own lawyer. A few days thereafter defendant wrote the District Attorney stating that he desired to waive counsel and proceed without representation. The court questioned defendant and he confirmed the fact that he did not want counsel and desired to be sentenced. He then pleaded guilty to a short, simple, unambiguous indictment ■ charging him with having stolen an automobile of the value of $950. Thereafter, an information was filed charging defendant with a previous felony conviction and after the court had properly advised him of his rights, he admitted the prior conviction. Prom the record herein there can be no doubt that defendant understood the charge made against him. At no time did he make any denial of the charge or express any doubt as to his guilt. His waiver of counsel for all proceedings was knowingly, intelligently and competently made (People v. Beadle, 24 A D 2d 657; People v. Moss, 8 A D 2d 868, 869; People v. Begue, 1 A D 2d 289, 291). (Appeal from order of Livingston County Court denying, following a hearing, motion to vacate judgment of conviction for grand larceny, second degree, rendered August 7, 1962.) Present — Bastow, J. P., Goldman, Henry, Del Vecchio and Marsh, JJ.